Exhibit 10.44

 

AMENDMENT NO. 3 TO

PAY-FOR-CALL DISTRIBUTION AGREEMENT

This Amendment No. 3 (“Amendment”), dated as of December 15, 2016 (the
“Amendment 3 Effective Date”), is being entered into by and between Marchex
Sales LLC, a Delaware limited liability company and successor in interest to
Marchex Sales, Inc., which is a wholly-owned subsidiary of Marchex, Inc.
(“Marchex”), and YellowPages.com LLC, a Delaware limited liability company
formerly doing business as AT&T Interactive or ATTi (“YP”), to amend the
Pay-For-Call Distribution Agreement entered between YP and Marchex effective as
of January 1, 2011, as amended by Amendment 1 effective December 31, 2012 and
Amendment 2 effective June 25, 2015 (together, the “Agreement”). YP and Marchex
may hereinafter be referred to individually as “Party” and collectively as
“Parties.” Capitalized terms used herein but not defined shall have the
respective meanings ascribed to them in the Agreement.

WHEREAS, Marchex provides certain pay-for-call advertising services to YP
pursuant to the terms of the Agreement; and

WHEREAS, the Parties desire to extend the term and amend certain provisions of
the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

1.

Term - Section 7.1.  In accordance with the language in Section 7.1 of the
Agreement, the Parties hereby agree to renew the Agreement through and including
December 31, 2018.  Thus, unless otherwise terminated in accordance with the
terms of the Agreement, the Agreement shall continue in full force and effect
through and including December 31, 2018.  

 

2.

Termination - Section 7.4.  Section 7.4 is hereby deleted in its entirety and
replaced as follows:

 

“7.4.  No Termination for Convenience.  Neither Party shall have the right to
terminate this Agreement for convenience and such Agreement shall continue in
effect through December 31, 2018, unless terminated earlier for cause or
bankruptcy pursuant to the express terms of Sections 7.2 or 7.3.”

 

3.

Deletion of *** for MCM Network Integration.  Section 2.13 (Network Integration
and ***) and Schedule A to the Agreement are hereby deleted in their
entirety.  In addition, as the language refers to now-deleted Subsection
2.13(b), the last sentence of Subsection 4.1(b), in the definition of “Total
Media Spend”, is hereby deleted.  For avoidance of doubt, the remainder of
Section 4.1(b) shall continue in effect through the remainder of the Term.  

 

 

4.

Rebate Credit – new Subsection 4.1(c).    A new Subsection 4.1(c) is hereby
inserted into the Agreement following Subsection 4.1(b), as follows:

“(c) Rebate Credit.  Beginning January 1, 2017 and continuing throughout the
remainder of the Term of this Agreement, *** a credit to YP once per calendar
quarter (“Rebate Credit”), based on the *** level of spend ***

 

5.

Other Terms of Agreement Unchanged. Except as set forth herein, all other terms
and conditions of the Agreement shall remain unchanged and in full force and
effect.

 

6.

Authority. Each person signing this Amendment hereby represents and warrants
that he or she has full authority to execute this Amendment for the Party on
whose behalf he or she is signing.

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

7.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which

shall be deemed an original and all of which together shall constitute one and
the same instrument. A signature received electronically via facsimile or email
shall be as legally binding for all purposes as an original signature.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 to Pay for
Call Distribution Agreement effective as of the Amendment Effective Date.

YELLOWPAGES.COM LLCMARCHEX SALES LLC

BY: /s/ Mark W. SmithBY: /s/ Brendhan Hight

Name: Mark W. SmithName: Brendhan Hight

Title: Chief Executive Financial OfficerTitle: Director

Date: 12/17/2016Date: 12/13/2016

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.